Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original claims and overcomes all previous rejections and objection.
The previous restriction has been maintained.

		
	Claim Rejections - 35 USC § 103
Claim(s) 1-3 and 5 is(are) rejected under 35 U.S.C. 103(a) as being unpatentable over Waddill et al. (US 4195153, listed on previous 892) in view of Burton et al. (US 20130090450) listed on IDS and ISR.
As to claims 1-3 and 5, Waddill (abs., claims, examples, 2:50-65, 3:50-65,  tables) discloses a curing agent for epoxy comprising N-aminoethylpiperazine (AEP), triethanolamine (TEA), Jeffamine D-400 or D-230 that meets the claimed formula (3)., and polyhydric alcohols:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	In Ex IIE, Jeffamine D-400 is 83.3%, AEP is 3.3%, and TEA is 13.3%.
Waddill is silent on the claimed glycerin.
In the same area of endeavor of producing epoxy catalyst, Burton (claims, abs., examples, figures, 5-7, 15, 16-18, 24-31, 34-44) discloses a curing agent composition for epoxy resin comprising glycerin, N-aminoethylpiperazine, and Jeffamine 230. Burton further discloses combining an exemplary amine (AEP) and glycerin yield highly reactive amine functionality and tertiary amine and hydroxyl groups to promote epoxy polymerization.
Therefore, as to claims 1-3 and 5, it would have been obvious to one of ordinary skill in the art to have modified the composition disclosed by Waddill and replaced TEA with glycerin in view of Burton, because the resultant composition would yield highly reactive amine functionality and tertiary amine and hydroxyl groups to promote epoxy polymerization.
It is duly notified the new limitation can be met, because the claimed tertiary amine can be considered as 0% based on the claimed language.

	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
Applicant’s argument pertaining to the amendment has been rendered moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766